—Crew III, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to review a determination of respondent which denied petitioner’s application for a pistol permit.
As a pistol licensing officer, respondent is vested with broad discretion in ruling on permit applications and may deny such applications for good cause (see, Matter of Anderson v Mogavero, 116 AD2d 885; Matter of King v Ingraham, 113 AD2d 977). Based upon our review of the record as a whole, in particular the testimony adduced at the hearing conducted in this matter, we cannot say that respondent abused his discretion in denying petitioner’s application for a pistol permit. In our view, the stated basis for respondent’s determination — namely, petitioner’s prior criminal record and his conduct during a hunting accident, was sufficient to establish good cause for denial of petitioner’s application. Petitioner’s remaining contentions, *773including his assertion that respondent failed to “specifically and concisely” set forth the basis for his denial (see, Penal Law § 400.00 [4-a]; compare, Matter of Novick v Hillery, 183 AD2d 1007; Matter of Davis v Clyne, 56 AD2d 692), have been examined and found to be lacking in merit.
Mikoll, J. P., White, Spain and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.